9 F.3d 1553
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Peter C. PIRON, Plaintiff-Appellant,v.STATE OF WASHINGTON, Defendant-Appellee.
No. 93-35618.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 1, 1993.*Decided Nov. 9, 1993.

Before:  SCHROEDER, D.W. NELSON, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Peter C. Piron appeals pro se the district court's dismissal of his case against the State of Washington as barred by the Eleventh Amendment.   Piron argues that Rule 4 of the Washington Superior Court Civil Rules violates the Fourteenth Amendment because the Washington rules, unlike the Federal Rules of Civil Procedure, do not allow a pro se plaintiff to serve process by mail.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.   Under the Eleventh Amendment, federal courts have no jurisdiction to entertain suits against a state unless that state has consented to be sued in federal court.   See U.S. Const. amend.  XI;   Papasan v. Allain, 478 U.S. 265, 276 (1986);   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02 (1984).   Because Washington has not consented to being sued in federal court,  see McConnell v. Critchlow, 661 F.2d 116, 117 (9th Cir.1981), the district court properly dismissed this action for lack of jurisdiction.


3
AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3